Title: To Thomas Jefferson from the Board of Trade, [4 February 1780]
From: Board of Trade
To: Jefferson, Thomas



[4 February 1780]

The exhausted State of the Treasury rendering it impracticable to make the Purchases of Slaves, Tobacco and Land which have  from time to time been recommended to this Board, We wish, as the only Means left us to comply with those recommendations, to have a Letter from his Excellency in Council to the Escheators of those Counties where the Purchases can be made, authorizing them to admit of our Assumpsits to the Treasurer for what We shall purchase in behalf of the State.

Thoms. Whiting J. Ambler Dun: Rose

